Order entered August 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00774-CV

                           BONNIE ALLEN-PIERONI, Appellant

                                               V.

                             MARC JOHN PIERONI, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-02065-2014

                                           ORDER
       We GRANT the August 4, 2015 motion of Sheri Vecera, Official Court Reporter for the

199th Judicial District Court, for an extension of time to file the reporter’s record. Ms. Vecera

shall file the reporter’s record by SEPTEMBER 8, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE